UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7517



DARRELL DEVON HUNTER,

                Plaintiff - Appellant,

          v.


IGC KEN RAINWATER; WARDEN MICHAEL SHEEDY; DHO ANGELIA R.
BROWN; IGA ANN HALLMAN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry M. Herlong, Jr., District
Judge. (0:06-cv-02505-HMH)


Submitted:   February 21, 2008            Decided:   February 26, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darrell Devon Hunter, Appellant Pro Se. John Evans James, III, LEE,
ERTER, WILSON, JAMES, HOLLER & SMITH, LLC, Sumter, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Darrell Devon Hunter appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.       See Hunter v.

Rainwater, No. 0:06-cv-02505-HMH (D.S.C. Sept. 27, 2007).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -